DETAILED ADVISORY ACTION

Status of Claims
Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are pending.
Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are rejected.
Claims 2, 6, 11, 14, 17, 24, 26-28, 38 have been previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Proposed Amendments
The proposed Claim Amendments filed 12/14/2021 will NOT be entered because they raise new issues that would require further consideration and/or search.  
 	The proposed Claim Amendments to claim 1 requiring the use of water-based adhesive have not previously claimed or presented.


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	KLAUBER ET AL (US 2012/0108120),
	in view of CHEN ET AL (US 2012/0168054),	
or ZUPON ET AL (US 2007/0259155),
	and in view of BURTON ET AL (US 2003/0114055),
	and in view of LAMTEC 3035 or LAMTEC R-3035 or LAMTEC 3035 HD or LAMTEC R-3050 or LAMTEC WMP-VR or LAMTEC WMP-10 or LAMTEC WMP-30,
	and in view of WEIR ET AL (US 2004/0219853),
 	and in view of MOORE ET AL (US 2008/0081138),
	as stated in the previous Office Action mailed 10/12/2021.
 	KLAUBER ET AL discloses non-paper-containing facer materials for insulation materials which are intended to replace conventional FSK (foil-scrim-kraft) facing materials, wherein the facer materials comprise: 
• a first polymeric film layer (corresponding to the recited “first film layer”), wherein the first polymeric film layer is a coextruded polyethylene-based film, or alternatively a biaxially oriented polypropylene (BOPP) film or biaxially oriented polyester (BOPET) film, with a typical thickness of 0.5-4 mils, wherein the first polymeric film layer further contains pigment to mimic the appearance of paper (e.g., white pigment to mimic white paper, brown pigment to mimic kraft paper, etc.); 

• a scrim layer (corresponding to the recited “reinforcing layer”), wherein the scrim is adhesively bonded between the first polymeric film layer and the metal foil layer using an adhesive applied at a typical, but non-limiting thickness of 0.8-1.6 mils.; and 

• a metal foil layer (corresponding to the recited “second film layer”), wherein the metal foil layer is an aluminum foil, or alternatively a metallized BOPP film or metallized BOPET film, with a typical thickness of 0.29-2 mils.

(entire document, e.g., Figure 1; paragraph 0003-0005, 0010, 0012, 0016, 0018, 0020, 0024-0025, 0027-0029, etc.)
but not limited to, foil-scrim-kraft, etc.) via adhesive to one or both major surfaces of fiberglass insulation materials (e.g., rigid insulation materials such as construction boards or panels, ceiling tiles, etc.; flexible insulation materials such as wrappings for ducts or pipes, etc.) in order to form decorative and/or protective surface(s) on the insulation materials.  The reference further discloses that when the fiberglass insulation material is a rigid board, panel, or ceiling tile, the facing is optionally provided with a decorative finish or surface (e.g., white, particularly for ceiling panels, etc.). (Figure 2B, 2C, 3, etc.; paragraph 0002-0003, 0005-0006, 0012-0016, 0023, 0025, 0046-0047, 0049-0058, 0063, etc.) 
	SANDOE ET AL ‘620 discloses that it is well known in the art to utilize a tri-directional fiberglass layer as the reinforcing scrim layer in a foil-scrim-kraft (FSK) facing material for insulation materials. (paragraph 0020, 0025, etc.)
	ZUPON ET AL ‘155 discloses that it is well known in the art to utilize a tri-directional fiberglass layer as the reinforcing scrim layer in a foil-scrim-kraft (FSK) facing material for insulation materials. (paragraph 0033-0034, etc.)
 	BURTON ET AL discloses that it is well known in the art to utilize triaxial fiberglass scrim with typical thicknesses of 2.5 mils or less as reinforcing materials in vapor barrier materials, wherein the fiberglass scrim is sandwiched between and bonded to polymeric film layers (e.g., metallized films, polypropylene, etc.), in order to produce reinforced vapor barrier materials with excellent strength and puncture resistance for use in building and construction applications. (Figure 1-2, 0005, 0016-0017, 0020-0022, etc.)
 	LAMTEC 3035 discloses a commercially available FSK insulation facer material having a weight of 19 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 25 lbs/in (XD). 
2 and a tensile strength of 40 lbs/in (MD) and 25 lbs/in (XD). 
 	LAMTEC 3035 HD discloses a commercially available FSK insulation facer material having a weight of 24 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 35 lbs/in (XD). 
 	LAMTEC R-3050 discloses a commercially available FSK insulation facer material having a weight of 25 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 35 lbs/in (XD). 
 	LAMTEC WMP-VR discloses a commercially available polymer-scrim-kraft (PSK) insulation facer material having a weight of 17 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 30 lbs/in (XD). 
 	LAMTEC WMP-10 discloses a commercially available PSK insulation facer material having a weight of 19 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 35 lbs/in (XD). 
 	LAMTEC WMP-30 discloses a commercially available PSK insulation facer material having a weight of 26 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 40 lbs/in (XD). 
	WEIR ET AL discloses that it is well known in the art to utilize adhesives in typical coating weights of 2-8 g/ft2 to bond facer layers (e.g., but not limited to fabric, including standard insulating facings such as foil-scrim-kraft, etc.) to insulation materials (e.g., panels, boards) to provide a decorative surface.  (paragraph 0029-0030, 0037-0038, 0040, 0043, etc.)
 	MOORE ET AL ‘138 discloses that that it is well known in the art to apply known insulation facing sheets (e.g., foil-scrim-kraft, etc.) to an insulation product by adhesively bonding the foil (or metallized polymer) layer side of the facing sheet to the insulation product, wherein the adhesives further contain flame retardants. (Figure 1; paragraph 0003-0004, 0006, 0011, 0024-0025, etc.)

 	Further regarding claims 1, 16, 22, 31, one of ordinary skill in the art would have selected the materials used in the individual layers of the facer materials of KLAUBER ET AL to produce non-paper-containing facer materials with weights and tensile strengths comparable to commercially available paper-containing FSK-type or PSK-type insulation facers (as evidenced by the LAMTEC references) in order to facilitate substitution and/or replacement of said commercially available paper-containing FSK or PSK facer materials.
	Regarding claim 1, 12, 16, 18-19, 21-22, 29, 31, 33-37, one of ordinary skill in the art would have applied the non-paper-containing facer materials of KLAUBER ET AL directly to known types of flexible or rigid fiberglass-based insulation materials (e.g., insulating construction boards, etc.) as suggested by CHEN ET AL ‘054 as a substitute for conventional paper-containing FSK facing materials in order to provide the insulation materials which can provide an attractive surface finish (e.g., when utilized as construction panels, etc.) in addition to not suffering issues commonly associated with paper-based facing materials (e.g., warping due to moisture, staining, etc., when utilized as insulative wrappings for moist circular pipes or ducts, etc.).

	Further regarding claims 1, 16, 22, 31, one of ordinary skill in the art would have selected the coating weight of adhesive (e.g., 2-8 g/ft2 as suggested by WEIR ET AL) used to bond the non-paper-containing facer materials of KLAUBER ET AL directly to a fiberglass-based insulating construction board or other insulation material based on well-established adhesive bonding considerations (e.g., the specific type of adhesive used, method of adhesive application, the smoothness or roughness of the insulation material, etc.).
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of known flame retardant agents into adhesives used to bond the non-paper-containing facer materials of KLAUBER ET AL to construction board or insulation material in order to improve the burn-resistance of the faced boards or insulation.
	Regarding claims 16, 18-21, 39, one of ordinary skill in the art would have selected the materials used to form the non-paper-containing facer materials of KLAUBER ET Al to produce facer materials with high burst strength (e.g., 80 psi or more) which can be readily handled and installed without tearing or damage of the metal foil layer.
	Regarding claim 20, 30, since: (i) KLAUBER ET AL discloses that the first polymeric film layer has a typical, non-limiting thickness of 0.5-4 mils, or less, the metal foil layer has a typical, non-limiting thickness of 0.29-2 mils, and the adhesive used to bond the scrim to the other layers has a typical, non-limiting thickness of 0.8-1.6 mils; and (ii) BURTON ET AL .

Claims 16, 18-21, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KLAUBER ET AL (US 2012/0108120), in view of CHEN ET AL (US 2012/0168054),	
 and in view of SANDOE ET AL (US 2014/0193620) or ZUPON ET AL (US 2007/0259155), and in view of BURTON ET AL (US 2003/0114055), and in view of LAMTEC 3035 (or LAMTEC R-3035 or LAMTEC 3035 HD or LAMTEC R-3050 or LAMTEC WMP-VR or LAMTEC WMP-10 or LAMTEC WMP-30), and in view of WEIR ET AL (US 2004/0219853), and in view of MOORE ET AL (US 2008/0081138),
	 	as applied to claims 1, 3-5, 7-10, 13,
	and further in view of QURESHI ET AL (US 2005/0164576),
 	and in view of MAYNARD (US 2004/0058602),
	as stated in the previous Office Action mailed 10/12/2021.
 	QURESHI ET AL ‘576 discloses that it is well known in the art that for some applications, it is desirable and advantageous to produce facing materials for insulation which have burst strength values which are greater than most commercially available foil-scrim-paper facing materials (e.g., greater than the 65 psi burst strength exhibited by the commercially facer 
 	MAYNARD ‘602 discloses that it is well known in the art to produce facing materials for insulation materials with burst strength of 60 or more in order to provide improved strength and/or durability. (paragraph 0003-0004, 0015, 0023, etc.)
 	Regarding claims 16, 18-21, 39, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize select the materials used to form the non-paper-containing facer materials of KLAUBER ET Al to produce facer materials with high burst strength (e.g., 80 psi or more) which can be readily handled and installed without tearing or damage of the metal foil layer as suggested by QURESHI ET AL ‘576 and MAYNARD ‘602.
 	Further regarding claim 16, 39, although MAYNARD ‘602 does not explicitly state the units of burst strength, it is common that burst strength values for paper and film materials as measured by ASTM D774 (or alternatively the Mullen Test) to be expressed in terms of psi as evidenced by QURESHI ET AL ‘576.

Response to Arguments
Applicant’s arguments filed 12/14/2021 have been considered but are moot because Applicant’s arguments are effectively based in their entirety on the proposed Claim Amendments filed 12/14/2021, which have NOT been entered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 25, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787